Exhibit May 19, sherry.wendt@pennwest.com Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Registrar of Securities, Northwest Territories Registrar of Securities, Yukon Registrar of Securities, Nunavut Dear Sirs: RE:PENN WEST ENERGY TRUST The following were sent by prepaid mail to all registered unitholders of the above-mentioned Company on May 19, 2009: X Proxy X Notice of Meeting/Information Circular X Supplemental Return Card However, we have not mailed to unitholders in cases where on three consecutive occasions, notices or other documents have been returned undelivered by the Post Office. The above disclosure document(s) are filed with you as agent for the Company in compliance with the regulations. Yours very truly, CIBC MELLON TRUST COMPANY Doug
